DETAILED ACTION
The present application, filed on 04/02/2020, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final Third Office Action on the merits in response to applicant’s RCE filing on 11/11/2022.
Claims 1-3, 6-9, 12-13, 16-17, and 19-20 are pending and have been considered below.

Priority
The application claims priority to foreign application JP2017-193663, filed on 10/03/2017, and is a continuation of PCT/JP2018/036944, filed on 10/02/2018. The priority is acknowledged. 

Response to Arguments
Applicant’s amendments and arguments, filed 11/11/2022, with respect to the rejection of claim 1 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Lobo (US 11,298,898).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lobo (US 11,298,898; PCT filed 09/07/2017).
Regarding claim 1, Lobo discloses {Figures 1-6} a suspension arm {100}, comprising a member A {120} composed of a resin composition containing short fibers {“short fibers”, Col. 3, lines 10-11} having a fiber length of 8 mm or less {“1 mm”, Col. 3, lines 10-11}, which is a short-fiber resin composition, and a member B {110} composed of a resin composition containing continuous fibers {“continuous fibers”, Col. 3, line 12} having a fiber length of 10 mm or more and 500 mm or less {“50 mm”, Col. 3, lines 11-13}, which is a continuous-fiber resin composition, wherein both a resin in the short-fiber resin composition {120} and a resin in the continuous-fiber resin composition {110} comprise at least one selected from the group consisting of a nylon-based resin, a polyethylene resin, a polypropylene resin, a polycarbonate resin, an acrylic resin, a polyphenyl sulfide resin, a polyetherketone-based resin, a polyetherimide resin, a thermoplastic polyurethane resin and a polyester resin {“Epoxy resin, vinyl ester resin or polyurethane for use, thermosetting matrix materials”, Col. 3, lines 13-15}, and wherein both the short fibers in the short-fiber resin composition and the continuous fibers in the continuous-fiber resin composition comprise at least one selected from the group consisting of carbon fibers, glass fibers, and aramid fibers {“carbon fibers or glass fibers”, Col. 3, lines 9-10}.
Regarding claim 2, Lobo discloses {Figures 1-6} the member B {110} is a plate member {10; Col. 5, line 56 – Col. 6, line 7} provided in an arm portion of the suspension arm {100}, and the member A {120} is a supporting member that supports the plate member {110}.
Regarding claim 3, Lobo discloses {Figures 1-6} a resin in the short-fiber resin composition and a resin in the continuous-fiber resin composition are the same resin {Col. 2, line 63 – Col. 3, line 8}.
Regarding claim 9, Lobo discloses {Figures 1-6} a resin in the short-fiber resin composition {120} and a resin in the continuous-fiber resin composition {110} are the same resin {Col. 2, line 63 – Col. 3, line 8}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 12-13, 16-17, and 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over Lobo in view of Fuji (JP H05269785), as cited by applicant.
Regarding claim 6, Lobo discloses all the aspects of claims 1-3. However, Lobo does not explicitly disclose a content of the short fibers in the short-fiber resin composition is 10% to 50% by weight.
Fuji discloses [0012] a content of the short fibers in the short-fiber resin composition is 0% to 70% by weight.
In light of these teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the short fiber resin, disclosed by Lobo, to consist of a composition 10% to 50% in weight in order to provide a sufficient reinforcing effect while still providing sufficient adhesive properties {Fuji [0009]}, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 7, Lobo discloses all the aspects of claim 1. However, Lobo does not explicitly disclose a content of the continuous fibers in the continuous-fiber resin composition is 30% to 70% by weight.
Fuji teaches [0009] a content of the continuous fibers in the continuous-fiber resin composition is 5% to 70% by weight (less than 70% by weight). 
In light of these teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the continuous fiber resin, disclosed by Lobo, to consist of a composition 10% to 50% in weight in order to make sure appearance is not impaired, and that adhesion does not begin to deteriorate {Fuji [0012]}, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 12, Lobo discloses all the aspects of claim 2. However, Lobo does not explicitly disclose a content of the short fibers in the short-fiber resin composition is 10% to 50% by weight.
Fuji discloses [0012] a content of the short fibers in the short-fiber resin composition is 0% to 70% by weight.
In light of these teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the short fiber resin, disclosed by Lobo, to consist of a composition 10% to 50% in weight in order to provide a sufficient reinforcing effect while still providing sufficient adhesive properties {Fuji [0009]}, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 13, Lobo discloses all the aspects of claim 2. However, Lobo does not explicitly disclose a content of the continuous fibers in the continuous-fiber resin composition is 30% to 70% by weight.
Fuji teaches [0009] a content of the continuous fibers in the continuous-fiber resin composition is 5% to 70% by weight (less than 70% by weight). 
In light of these teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the continuous fiber resin, disclosed by Makino in view of Fuji, to consist of a composition 10% to 50% in weight in order to make sure appearance is not impaired, and that adhesion does not begin to deteriorate {Fuji [0012]}, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 16, Lobo discloses all the aspects of claim 3. However, Lobo does not explicitly disclose a content of the short fibers in the short-fiber resin composition is 10% to 50% by weight.
Fuji discloses [0012] a content of the short fibers in the short-fiber resin composition is 0% to 70% by weight. 
In light of these teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the short fiber resin, disclosed by Lobo, to consist of a composition 10% to 50% in weight in order to provide a sufficient reinforcing effect while still providing sufficient adhesive properties {Fuji [0009]}, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 17, Lobo discloses all the aspects of claim 3. However, Lobo does not explicitly disclose a content of the continuous fibers in the continuous-fiber resin composition is 30% to 70% by weight.
Fuji teaches [0009] a content of the continuous fibers in the continuous-fiber resin composition is 5% to 70% by weight (less than 70% by weight). 
In light of these teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the continuous fiber resin, disclosed by Lobo, to consist of a composition 10% to 50% in weight in order to make sure appearance is not impaired, and that adhesion does not begin to deteriorate {Fuji [0012]}, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 19, Lobo discloses all the aspects of claims 1-3. However, Lobo does not explicitly disclose a content of the short fibers in the short-fiber resin composition is 10% to 50% by weight.
Fuji discloses [0012] a content of the short fibers in the short-fiber resin composition is 0% to 70% by weight. 
In light of these teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the short fiber resin, disclosed by Lobo, to consist of a composition 10% to 50% in weight in order to provide a sufficient reinforcing effect while still providing sufficient adhesive properties {Fuji [0009]}, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 20, Lobo discloses all the aspects of claims 1-3. However, Lobo does not explicitly disclose a content of the continuous fibers in the continuous-fiber resin composition is 30% to 70% by weight.
Fuji teaches [0009] a content of the continuous fibers in the continuous-fiber resin composition is 5% to 70% by weight (less than 70% by weight). 
In light of these teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the continuous fiber resin, disclosed by Lobo, to consist of a composition 10% to 50% in weight in order to make sure appearance is not impaired, and that adhesion does not begin to deteriorate {Fuji [0012]}, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fuji in view of Lobo.
Regarding claim 8, Fuji discloses [0007-0009] a method of manufacturing a composite molded product comprising a plate member {“thermoplastic resin” [0007]} and a supporting member {“fibrous reinforcing material” [0007]} that supports the plate member, wherein the method comprises: a step of pressing molding {33 [0034]} a resin composition containing continuous fibers having a fiber length of 10 mm or more and 500 mm or less {“not less than 5 mm” [0009]}, which is a continuous-fiber resin composition [0023], to manufacture the plate member {“thermoplastic resin”}; and a step of, while heating the plate member, injecting molding {12} a resin composition containing short fibers having a fiber length of 8 mm or less [0012], which is a short-fiber resin composition {“fibrous reinforcing material”}, to manufacture the supporting member, and thermally fusing the plate member and the supporting member [0015], wherein both a resin in the short-fiber resin composition and a resin in the continuous-fiber resin composition comprise at least one selected from the group consisting of a nylon-based resin, a polyethylene resin, a polypropylene resin, a polycarbonate resin, an acrylic resin, a polyphenyl sulfide resin, a polyetherketone-based resin, a polyetherimide resin, a thermoplastic polyurethane resin and a polyester resin [0008], and wherein both the short fibers in the short-fiber resin composition [0012] and the continuous fibers in the continuous-fiber resin composition [0009] comprise at least one selected from the group consisting of carbon fibers, glass fibers and aramid fibers [0012].
However, Fuji does not explicitly disclose a method of manufacturing a suspension arm comprising a plate member provided in an arm portion of the suspension arm and a supporting member that supports the plate member.
Lobo teaches {Figures 1-6} a method of manufacturing [0020-0021] a suspension arm {100} comprising a plate member {110} provided in an arm portion of the suspension arm and a supporting member {120} that supports the plate member {110}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of manufacturing a composite member, as disclosed by Fuji, to manufacture a suspension arm in order to produce “integrally formed functional elements” {Lobo [0021]} “for receiving bearing elements” {Lobo [0008]}.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dicke (US 2014/0210177) teaches a transverse link made of fibre-reinforced plastics material for a wheel suspension.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614